DETAILED ACTION
Acknowledgements
This communication is in response to telephone communication and internet communications with the Applicant’s Representative on 9 February 2022 (hereinafter “February Communication”). 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Currently Amended)  A system for decentralized and anonymous arrangement of a loan, using secure selection of at least one response message from a plurality of response messages including a combination of encrypted and unencrypted data processed by a distributed smart contract function of a distributed blockchain dataset, comprising:
at least one hardware processor of a network connected server executing a code of the distributed smart contract function of the distributed blockchain dataset, wherein the distributed smart contract is executed as a decentralized application without a third party intermediary, for:
receiving, by the distributed smart contract function, from an initiator client terminal, a function message including an unencrypted target value denoting a tender for a total amount of the loan, a threshold approval ratio defining a minimal percentage of the total amount of the loan that the initiator client terminal is willing to accept, and a public key associated with a corresponding private key stored by the initiator client terminal;

receiving respective response messages to the function message, by the distributed smart contract function, from the plurality of responding client terminals, each respective response comprising an unencrypted partial value of the target value and a parameter encrypted with the public key, the parameter denoting an interest rate for a partial amount of the total amount of the loan, each respective response denotes a bid for the partial amount of the total amount of the loan at the respective interest rate;
receiving by the distributed smart contract function from the plurality of responding client terminals, funds of the at least partial amount associated with each respective bid;
locking the funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of: the tender is announced, and the tender times out without winners, wherein during the locking access to the locked funds is denied;
storing, by the distributed smart contract function, the response messages including the encrypted parameter and the unencrypted partial value received from the plurality of responding client terminals;
providing, by the distributed smart contract function, the initiator client terminal with access to the response messages including the encrypted parameter when a sum of the unencrypted partial values of the response 
executing by client code stored on a storage device of the initiator client terminal performing computations off the blockchain using at least one hardware processor of the initiator client terminal, instructions for: decrypting the parameter of each respective response with the private key, analyzing the respective response messages according to a ranking of the decrypted parameters of the respective response messages, and selecting the at least one response message according to the ranking of the decryption of the decrypted parameter denoting the interest rate for the partial amount of the total amount of the loan, wherein a sum of the unencrypted partial values of the selected at least one response message is according to a requirement of the target value;
receiving, by the distributed smart contract function, from the initiator client terminal, the selected at least one response message, and all decrypted parameters associated with all of the selected at least one response message that were decrypted by the initiator client terminal; 
providing, by the distributed smart contract function to each of the plurality of responding client terminals that provided respective response messages to the function message, including selected responding client terminals that provided the selected at least one response message and non-selected responding client terminals that provided non-selected response messages: (i)  the selected at least one response message, (ii)  all decrypted 
independently validating, by a respective processor executing client code locally stored on each of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, the selected at least one response according to the received (i), (ii), and (iii);
receiving, by the distributed smart contract function, a respective indication of the respective validation for the selected at least one response message from at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals;
in response to the received indication of validation of the selected at least one response message from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, evaluating a consensus for the selected at least one response message amongst the responding client terminals by the distributed smart contract function according to a majority vote percentage computed as a number of indications of validations received from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals to receive the tender for the loan, and access by the non-selected responding client terminals for return of the non-selected tender, and creating, by the distributed smart contract function, a new block for storage in the blockchain, wherein the new block stores, for each of the selected at least one response messages from corresponding responding client terminals providing the indication of validation, the address of the respective responding client terminal, the partial amount, and the unencrypted parameter, wherein the new block is stored in a data storage device accessible to a third client terminal over the network.
2. (Cancelled)
3. (Previously Presented)  The system of claim 1, wherein the client code is stored on the non-transitory memory in association with the blockchain dataset and the code of the distributed smart contract function for transmission to the initiator client terminal and to the corresponding responding client terminals for local storage of the client code in a data storage device thereof and execution of the client code by at least one respective hardware processor of the initiator client terminal and of the corresponding responding client terminals.
4. (Cancelled)
5. (Original)  The system of claim 1, further comprising:

6. (Cancelled)
7. (Original)  The system of claim 5, wherein the hash value is computed for a concatenation of a plurality strings, each string including an identification code for a respective responding client terminal and the associated unencrypted parameter.
8.-10. (Cancelled)
11. (Previously Presented)  The system of claim 1, wherein the funds are provided to the smart contract function code by each of the responding client terminals that execute a transmit function of an application programming interface (API)  that accesses a respective digital wallet of the plurality of responding client terminals and transmits the funds to the smart contract function code, and the unlocked funds are accessed by the initiator client terminal executing a get function of the API for obtaining the funds from the smart contract function code into a digital wallet of the initiator client terminal.
12. (Previously Presented)  The system of claim 1, further comprising unlocking partial funds for access by each at least one selected responding client terminals, wherein the partial funds denote a portion of the funds not included as the loan for the initiator client terminal.

14. (Original)  The system of claim 13, wherein the set-of-rules include at least one of: no selection is made, an amount of received indication of validation is below a threshold provided by the initiator client terminal, and funds are not claimed by the initiator client terminal within a defined time interval.
15. (Previously Presented)  The system of claim 1, wherein the function message further includes at least one of: a currency type of the loan, a token type of the loan, a range of the interest rate of the loan, and a funds holding timeout indicative of an amount of time for holding funds after elapse of the tender timeout duration.
16. (Previously Presented)  The system of claim 1, wherein the funds of the loan are in a cryptocurrency.
17. (Cancelled)
18. (Previously Presented)  The system of claim 1, wherein the new block further stores all received respective response messages from the plurality of responding client terminals including respective unencrypted partial values and unencrypted parameters for access by the third client terminal.
19. (Previously Presented)  The system of claim 1, further comprising distributing the new block over the network to a plurality of servers hosting copies of the blockchain dataset for mining into a new block for local validation and updating respective copies of a side-chain of the block of the blockchain, wherein the sidechain stores a history of previous response messages to previous queries.

21. (Original)  The system of claim 1, wherein the response messages received from the plurality of responding client terminals are accessible to the initiator client terminal when a timeout duration provided by the initiator client terminal has expired.
22. (Cancelled)
23. (Original)  The system of claim 1, wherein the function message includes an indication of a maximum parameter, and wherein the selection of the at least one response is performed according to a ranking of parameters below the maximum value.
24. (Original)  The system of claim 23, further comprising computing a remaining amount as a difference between the target value and the sum of the partial values, and selecting at least one additional response according to response messages including the maximum value of the parameter and the remaining amount.
25. (Original)  The system of claim 23, further comprising computing a remaining amount as the difference between the target value and the sum of the partial values, and selecting a plurality of additional response messages according to response messages including the maximum value of the parameter and an equal percentage of each of the partial amounts associated with the respective response messages to total the remaining amount.
26. (Original)  The system of claim 25, wherein the equal percentage is computed based on the remaining amount divided by a sum of the partial values associated with the respective response messages.

28. (Original)  The system of claim 1, wherein the respective response messages received from the plurality of responding client terminals are stored in a dataset associated with the smart contract function.
29. (Currently Amended)  A method of decentralized and anonymous arrangement of a loan, using secure selection of at least one response message from a plurality of response messages including a combination of encrypted and unencrypted data processed by a distributed smart contract function of a distributed blockchain dataset executed by at least one hardware processor of a network connected server, wherein the distributed smart contract is executed as a decentralized application without a third party intermediary, the method comprising:
receiving, by the distributed smart contract function, from an initiator client terminal, a function message including an unencrypted target value denoting a tender for a total amount of the loan, a threshold approval ratio defining a minimal percentage of the total amount of the loan that the initiator client terminal is willing to accept, and a public key associated with a corresponding private key stored by the initiator client terminal;
providing the functional message by the distributed smart contract function to a plurality of responding client terminals;
receiving respective response messages to the function message, by the distributed smart contract function, from the plurality of responding 
receiving by the distributed smart contract function from the plurality of responding client terminals, funds of the at least partial amount associated with each respective bid;
locking the funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of: the tender is announced, and the tender times out without winners, wherein during the locking access to the locked funds is denied;
storing, by the distributed smart contract function, the response messages including the encrypted parameter and the unencrypted partial value received from the plurality of responding client terminals;
providing, by the distributed smart contract function, the initiator client terminal with access to the response messages including the encrypted parameter when a sum of the unencrypted partial values of the response messages is above the threshold approval ratio and/or when a timeout duration is met;
executing by client code stored on a storage device of the initiator client terminal performing computations off the blockchain using at least one hardware processor of the initiator client terminal, instructions for: 
receiving, by the distributed smart contract function, from the initiator client terminal, the selected at least one response message, and all decrypted parameters associated with all of the selected at least one response message that were decrypted by the initiator client terminal;
providing, by the distributed smart contract function to each of the plurality of responding client terminals that provided respective response messages to the function message, including selected responding client terminals that provided the selected at least one response message and non-selected responding client terminals that provided non-selected response messages: (i)  the selected at least one response message, (ii)  all decrypted parameters associated with all of the selected at least one response message that were decrypted by the initiator client terminal, and (iii)  all unencrypted partial values of the target value provided in respective response messages to the function message from the plurality of responding client terminals;

receiving, by the distributed smart contract function, a respective indication of the respective validation for the selected at least one response message from at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals;
in response to the received indication of validation of the selected at least one response message from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, evaluating a consensus for the selected at least one response message amongst the responding client terminals by the distributed smart contract function according to a majority vote percentage computed as a number of indications of validations received from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals relative to a total number of responding client terminals that were provided (i), (ii), and (iii), and in response to the majority vote percentage being above a majority vote threshold, unlocking the locked funds by the distributed smart contract function for access by the initiator client terminal to receive the tender for the loan, and access by the non-selected responding client terminals for return of the non-selected tender, and creating, by the distributed smart contract function, a new block for storage in the blockchain, wherein the new block stores, for each of the selected at least one response messages from corresponding responding client terminals providing the indication of validation, the address of the respective responding client terminal, the partial amount, and the unencrypted parameter, wherein the new block is stored in a data storage device accessible to a third client terminal over the network.
30. (Currently Amended)  A computer program product for decentralized and anonymous arrangement of a loan, using secure selection of at least one response message from a plurality of response messages including a combination of encrypted and unencrypted data processed by a distributed smart contract function of a distributed blockchain dataset, comprising:
a non-transitory memory having stored thereon a code of the distributed smart contract function of the distributed blockchain dataset for execution by at least one hardware processor of a network connected server, wherein the distributed smart contract is executed as a decentralized application without a third party intermediary, the code comprising instructions for:
receiving, by the distributed smart contract function, from an initiator client terminal, a function message including an unencrypted target value denoting a tender for a total amount of the loan, a threshold approval ratio defining a minimal percentage of the total amount of the loan that the 
providing the functional message by the distributed smart contract function to a plurality of responding client terminals;
receiving respective response messages to the function message, by the distributed smart contract function, from a plurality of responding client terminals, each respective response comprising an unencrypted partial value of the target value and a parameter encrypted with the public key, the parameter denoting an interest rate for a partial amount of the total amount of the loan, each respective response denotes a bid for the partial amount of the total amount of the loan at the respective interest rate;
receiving by the distributed smart contract function from the plurality of responding client terminals, funds of the at least partial amount associated with each respective bid;
locking the funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of: the tender is announced, and the tender times out without winners. wherein during the locking access to the locked funds is denied;
storing, by the distributed smart contract function, the response messages including the encrypted parameter and the unencrypted partial value received from the plurality of responding client terminals;
providing, by the distributed smart contract function, the initiator client terminal with access to the response messages including the encrypted 
executing by client code stored on a storage device of the initiator client terminal performing computations off the blockchain using at least one hardware processor of the initiator client terminal, instructions for: decrypting the parameter of each respective response with the private key, analyzing the respective response messages according to a ranking of the decrypted parameters of the respective response messages, and selecting the at least one response message according to the ranking of the decryption of the decrypted parameter denoting the interest rate for the partial amount of the total amount of the loan, wherein a sum of the unencrypted partial values of the selected at least one response message is according to a requirement of the target value;
receiving, by the distributed smart contract function, from the initiator client terminal, the selected at least one response message, and all decrypted parameters associated with all of the selected at least one response message that were decrypted by the initiator client terminal;
providing, by the distributed smart contract function to each of the plurality of responding client terminals that provided respective response messages to the function message, including selected responding client terminals that provided the selected at least one response message and non-selected responding client terminals that provided non-selected response 
independently validating, by a respective processor executing client code locally stored on each of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, the selected at least one response according to the received (i), (ii), and (iii);
receiving, by the distributed smart contract function, a respective indication of the respective validation for the selected at least one response message from at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals;
in response to the received indication of validation of the selected at least one response message from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, evaluating a consensus for the selected at least one response message amongst the responding client terminals by the distributed smart contract function according to a majority vote percentage computed as a number of indications of validations received from the at least some of the responding client terminals including the selected to receive the tender for the loan, and access by the non-selected responding client terminals for return of the non-selected tender, and creating, by the distributed smart contract function, a new block for storage in the blockchain, wherein the new block stores, for each of the selected at least one response messages from corresponding responding client terminals providing the indication of validation, the address of the respective responding client terminal. the partial amount, and the unencrypted parameter, wherein the new block is stored in a data storage device accessible to a third client terminal over the network.
31. (Previously Presented)  The system of claim 1, wherein the distributed smart contract function collects and stores the response messages until the sum of the unencrypted partial values of the response messages reaches and/or is above the threshold, wherein the threshold is set as a requirement of the unencrypted target value provided by the initiator client terminal.
32. (Previously Presented)  The system of claim 1, wherein the parameter is encrypted with non-deterministic encryption.


REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7, 11-16, 18-19, 21 and 23-32 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Emswiler (US 2014/0040113, hereinafter "Emswiler")
Hodgson (US 9,870,508, hereinafter "Hodgson")
Emerick (US 2019/0370900,hereinafter "Emerick")
Smith (US 2015/0379510,hereinafter "Smith")
Orsini (US 2017 /0103468, hereinafter "Orsini")
Song (US 2017 /0169508,hereinafter "Song")
Shenkar (US 2015/0058197,hereinafter "Shenkar")
Stradling (US 2018/0089758, hereinafter "Stradling")
Rimpo (US 6,141,422, hereinafter "Rimpo").
The art of Emswiler generally discloses methods and systems for coordinating a loan between a lender and a borrower. The methods and systems can provide enhanced offers by way of a Best Offer Strategy and Standardized Presentation of offers to borrowers. Also provided is a computerized business-to-business operations management system (a "portal") centered around business performance analytics, wherein the selection criteria and business rules used to connect borrowers to lenders can be refined based upon the business performance analytics. 
The art of Hodgson generally discloses technology related to data captured in streams from sensors. Streams often are edited, especially video and audio data streams. In particular, the technology disclosed facilitates identification of segments of an originally 
The art of Emerick generally discloses a computer system associated with spot market trading in a particular subject matter to communicate with a computer system associated with trading in futures contracts or options in futures contracts for the subject matter. The communications may include pricing data for at least one of futures contracts or options in futures contracts for the subject matter, which pricing data may be used for spot market pricing. The communications may also include communications regarding futures hedging of spot trading in the subject matter.
The art of Smith generally discloses a method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain. The invention describes a system and method to use smart contracts to monetize changes to data using a block chain infrastructure. The system and method matches a data producer's data with a data buyer's specifications, and enables micropayments for changed data responsive to observation of changes to data included into a data supply chain on a granular level. The implementation of blockchain infrastructure for data transfer enables a new class of business methods that enables the maintenance of privacy of personal information while giving access to actionable data and implementing a fair and transparent market for data producers and data buyers to use redundant distributed ledgers of transactions on peer to peer networks.
The art of Orsini generally discloses a system for the cryptographically-secure, autonomous control of devices comprising, connected to or remotely operating devices in an electrically powered network and the transaction of the benefits, costs or value created by or transacted through the devices in this electrically powered network.
The art of Song generally discloses systems, methods, and devices for enabling peer-to-peer loan transactions. In particular, the message system allows users of a social networking system to initiate peer-to-peer loan transactions. For example, one or more implementations involve recommending potential lenders likely to loan money to a user requesting a peer-to-peer loan transaction. One or more embodiments of the message system provide a loan request message to a potential lender. Additionally, one or more embodiments receive an acceptance of the requested loan transaction and initiate the loan transaction by transferring a loan amount from a payment credential of the potential lender to the user.
The art of Shenkar generally discloses a networking platform for lending. The platform may facilitate communication of potential borrowers and potential lenders where such lenders are not traditional financial institutional lenders. The platform may be configured to poll a potential borrower's social network to identify acquaintances that may wish to fund at least a portion of the requested loan.
The art of Stradling generally discloses a system and method of creating a smart contract on a blockchain. The approach includes receiving, from a user, one or more parameters via a user interface, each of the one or more parameters being associated with a creation of a customized smart contract. The approach also includes authenticating the one or more parameters via a public/private key associated with the user, and deploying 
The art of Rimpo generally discloses a system for performing high speed exponentiation in a secure environment. The system includes an interface for receiving encrypted data sent from a host system, a plurality of exponentiators capable of operating concurrently, an encryptor decrypting data received from a host system and encrypting data produced from the exponentiators, and logic circuitry for selecting an available and properly functioning exponentiator to perform exponentiation on the received data.
The references of Emswiler, Hodgson, Emerick, Smith, Orsini, Song, Shenkar, Stradling and Rimpo disclose as previously discussed. The references, however, do not teach at least 
receiving by the distributed smart contract function from the plurality of responding client terminals, funds of the at least partial amount associated with each respective bid;
locking the received funds received by the distributed smart contract function from the plurality of responding client terminal until at least one of: the tender is announced, and the tender times out without winners, wherein during the locking access to the locked funds is denied;
storing, by the distributed smart contract function, the response messages including the encrypted parameter and the unencrypted partial value received from the plurality of responding client terminals; …
in response to the received indication of validation of the selected at least one response message from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals, 
evaluating a consensus for the selected at least one response message amongst the responding client terminals by the distributed smart contract function according to a majority vote percentage computed as a number of indications of validations received from the at least some of the responding client terminals including the selected responding client terminals and the non-selected responding client terminals relative to a total number of responding client terminals that were provided (i), (ii), and (iii), and 
in response to the majority vote percentage being above a majority vote threshold, unlocking the locked funds by the distributed smart contract function for access by the initiator client terminal to receive the tender for the loan, and access by the non-selected responding client terminals for return of the non-selected tender, and 
creating, by the distributed smart contract function, a new block for storage in the blockchain, wherein the new block stores, for each of the selected at least one response messages from corresponding responding client terminals providing the indication of validation, the address of the respective responding client terminal, the partial amount, and the unencrypted parameter, wherein the new block is stored in a data storage device accessible to a third client terminal over the network.
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of a 
The claims of the instant application are not obvious over Emswiler, Hodgson, Emerick, Smith, Orsini, Song, Shenkar, Stradling and Rimpo for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Emswiler, Hodgson, Emerick, Smith, Orsini, Song, Shenkar, Stradling and Rimpo because they would teach away from each other and not entirely teach the inventive concept. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685